Judgment, Supreme Court, Bronx County (Ramos, J.), rendered January 28,1980, convicting defendant of criminal possession of a weapon in the third degree and sentencing him as a predicate felon to a term of two to four years, reversed, on the law, the order denying defendant’s motion to suppress vacated and the motion granted, and the indictment is dismissed. As implicitly acknowledged by the People, the search of the car trunk which revealed the gun, possession for which defendant was convicted, may be sustained only on a finding that the People had met its heavy burden of proving the defendant’s voluntary consent to the search. (People v Gonzales, 39 NY2d 122,128.) The record discloses that before the police officers’ request to the defendant to open the trunk of the car, to which he acceded, the police had questioned the defendant with regard to the car registration, removed from him a leather pouch which was searched, revealing bullets, had searched the car finding other bullets and marihuana, asked the defendant to step out of the car, and then frisked him. Under the circumstances, we cannot agree with the hearing court that the defendant voluntarily consented to a search of the car when he opened it in response to the request of the officers. In light of the *502foregoing, we think it unnecessary to address any of the other issues that were presented. Concur — Murphy, P. J., Kupferman, Sandler, Markewich and Lupiano, JJ.